         Case 1:20-cr-00109-SPW Document 29 Filed 08/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                   CR20-109-BLG-SPW
                       Plaintiff,

 vs.                                                ORDER


 HOLLY MICHELE HEDBERG,

                       Defendant.


       For the reasons stated on the record on August 19, 2021,

       IT IS HEREBY ORDERED that the Change of Plea Hearing set for

Thursday, August 19, 2021 at 2:30 p.m., is VACATED and RESET to commence

on Tuesday, August 24, 2021 at 1:30 p.m.

       IT IS FURTHER ORDERED that the Bond Revocation Hearing set for

August 19, 2021 at 2:30 p.m., is VACATED and RESET to commence on

Tuesday, August 24, 2021 at 1:30 p.m.

       The Clerk of Court is directed to notify the parties ofthe making of this

Order.


       DATED this         day of August, 2021.


                                              SUSAN P. WATTERS
                                              United States District Judge
